UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6170


JAMAAL LEWIS,

                Petitioner - Appellant,

          v.

L. J. ODDO, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cv-00108-FPS-RWT)


Submitted:   July 29, 2016                 Decided:   August 26, 2016


Before NIEMEYER, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamaal Lewis, Appellant Pro Se.   Helen Campbell Altmeyer, Erin
Carter Tison, Assistant United States Attorneys, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jamaal          Lewis,    a    federal         prisoner,        appeals      the     district

court’s    order       accepting         the    recommendation          of     the   magistrate

judge     and    denying       relief          on       his   28     U.S.C.      § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we    affirm       for   the        reasons        stated   by    the     district

court.     See Lewis v. Oddo, No. 5:14-cv-00108-FPS-RWT (N.D. W.

Va. Jan. 27, 2016).                We dispense with oral argument because the

facts    and    legal     contentions           are       adequately        presented      in   the

materials       before    this       court      and       argument      would     not     aid   the

decisional process.

                                                                                          AFFIRMED




                                                    2